DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
wherein in the TETS includes a controller having an internal battery in communication with the external coil, and wherein the external coil supplies power to the internal battery, and wherein the method further includes reducing power supplied to the internal battery if the estimated power loss between the external coil and the implanted coil exceeds the predetermined threshold.

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites wherein in the TETS includes a controller having an internal battery in communication with the external coil, and wherein the external coil supplies power to the internal battery, and wherein the method further includes reducing power supplied to the internal battery if the estimated power loss between the external coil and the implanted coil exceeds the predetermined threshold.
However, it’s understood that the external coil is directed to provide power to the implanted coil by means of wireless communication or power transfer. It’s unclear how the external coil is capable of transmitting power to the internal battery. The claim and the spec does not disclose the detail of the battery to include any means of receiving wireless power motivated by the desire to transmit power to the battery.
Thus, the scope of the claim is unclear. For the purpose of examination, the claim is read as a controller. 

Claim 8 and 17 recites wherein further including averaging the inputs over the predetermined period time when using the transfer function.
However, claim 1 discloses that the transfer function includes inputs without any computational abilities or processors and it’s unclear how to average the inputs over the predetermined pervious using the transfer function. 
For the purpose of examination, the claim is read as transfer function. 

The claim recites 9, 16 and 20 recites a logarithm of the power received by the implanted coil.
However, the scope of the claim is unclear because logarithm was/is known as A logarithm is a mathematical concept involving multiplication. A logarithm is the exponent that will yield a certain number. For a base of 3 to produce 9, the logarithm would be 2.
It’s unclear how this mathematical concept is used by either the transmitter or the receiver. For instance, would the transmitter multiple the power transmitted to the receiver? Or the claim and/or the specs meant to LOGs the number of times the transmitter communicates effectively with the receiver. 
For the purpose of the rejection, the claim is read without the limitation of “a logarithm of the power received by the implanted coil”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2015/0222127) in view of Lohr et al. (US 2013/0127259)

Re Claims 1, 6, 8, 10, 15 and 17; Hansen discloses a controller for an implantable blood pump, the implantable blood pump and a method of estimating power dissipated by a foreign metallic object in a transcutaneous energy transfer system (TETS), comprising: (abstract)
estimating power loss between an external coil of the TETS and an implanted coil of the TETS using a transfer function, the transfer function including inputs, the inputs including: a power supplied to the external coil, a power received by the implanted coil, and 
generating an alert if the estimated power loss between the external coil and the implanted coil exceeds a predetermined threshold. (Par 0068).
Hansen does not disclose a measured current within the external coil, and a carrier frequency between the external coil and the implanted coil.
However, in an analogues art, Lohr discloses foreign object detection system of a wireless power transmission system where the transfer functions include where a measured current within the external coil, and a carrier frequency between the transmitter coil and the receiver coil. (Par 008,11).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have included the measured current within the external coil, and the carrier frequency between the external coil and the implanted coil motivated by the desire to accurately detect the presence of foreign object in order to control the power transmitted to the load so that the load is adequately charged. 

Re Claims 2 and 11; Hansen discloses wherein the alert includes an audible alert indicating a presence of the foreign metallic object. (Par 0068)

Re Claims 3 and 12; Hansen discloses wherein the alert includes a text alert indicating a presence of the foreign metallic object. (Par 0071)

Re Claims 4 and 13; the combination of Hansen in view of Lohr disclosure has been discussed above. 
The combination however does not disclose wherein the predetermined threshold is between 0.25W and 0.5W and 0.1w and 1.0w.
However, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 5 and 14; Hansen discloses further including correlating the estimated power loss to the presence of the foreign metallic object proximate the external coil. (Par 0068)

Re Claim 7; Hansen discloses wherein estimating power loss between an external coil of the TETS and an implanted coil of the TETS using a transfer function occurs over a predetermined period of time. (par 0068)

Re Claims 9 and 16; the combination of Hansen in view of Lohr disclosure has been discussed above. 
The combination however does not disclose wherein the inputs further include temperature of the external coil and a logarithm of the power outputted by the external coil.
However, including additional variable i.e. temperature and log of power transferred would adequately identify the presence of foreign object.  

Re Claim 19; Hansen discloses wherein the alert is generated following a predetermined period of time. (par 0068)

Re Claim 20; Henson discloses a method of estimating power dissipated by a foreign metallic object in a transcutaneous energy transfer system (TETS), comprising: 
estimating power loss between an external coil of the TETS and an implanted coil of the TETS using a transfer function, the transfer function including inputs, the inputs including: 
a power supplied to the external coil, a power received by the implanted coil, a measured current within the external coil, and a carrier frequency between the external coil and the implanted coil; correlating the estimated power loss to the presence of a foreign metal object proximate the external coil; and generating an alert if the estimated power loss between the external coil and the implanted coil a threshold. [Wingdings font/0xE0] see the rejection of claim 1 and 10
the combination does not disclose a temperature of the external coil, and the threshold exceeds 0.5W.
However, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have to have included measuring the temperature of the external coil as a transfer function because including additional variable i.e. temperature and log of power transferred would adequately identify the presence of foreign object. That is the more data collected, the possibility of identifying a foreign would be greater. 
The combination does not also disclose the threshold exceeds 0.5W.
However, setting thresholds was known and it would have been obvious to one of the ordinary skilled in the art to have set a threshold of 0.5W, motivated by the desire to detect the presence of the foreign object in order to control the power needed to be transferred. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
07/01/2022Primary Examiner, Art Unit 2836